DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
Response to Amendment
2.	Applicant’s amendment filed on 04/07/2021, has been entered and carefully considered. Claims 1, 4, 6-7, 9, 14, 17-19 are amended. Claims 1-19 are currently pending.
The 35 USC 112 rejection to the claims 1, 9, 14 and 17 have been withdrawn in light of the amendments.
		
Response to Arguments
3.	Applicant’s arguments, 04/07/2021, pages 10-13, regarding claims 1, 9, 14, and 17 have been considered but are not persuasive. 

Regarding the first argument, as presented in the rejection, Liu [0036, 0043-0044] the receiver device 300 comprises a wifi module 301 which is working in wireless Access Point (AP) mode, and the receiver device 300 can startup/wake-up of the rest of the modules of the receiver device 300 (including wifi module 301) when detected presence of the sender device. [0025, 0037-0040] when the sender device presented within the coverage area 311 of the receiver device, the privileged sender device receives the privilege signal arranged by the receiver device to establish connection for streaming wireless data (i.e., issuing a request for high speed data). The receiver device may be started, and the SSID and access password of the wireless access point 301 are broadcasted by the Bluetooth modules 302 and 303, so that the sender devices  so that the sender devices 312 and 313 can get access to the wireless AP to stream content via the wifi modules.
Regarding the second argument, applicant indicates that “the hotspot WLAN AP of Govindassamy must previously be powered up and operating in order to receive a connection request and subsequent data…and the pre-existing WLAN interface of Govindassamy does not provide "the WLAN interface powered up only for a duration of time from the request for high speed data to completion of a transfer of high speed data transfer.”
Govindassamy [Col. 3, Ln. 40-56; Col. 16, Ln. 4-17] describes a method that may enable a mobile Hotspot device to reduce power consumption when there are no client devices connected to it or when client devices are not actively requiring internet service. The mobile hotspot device may powering (on) of a component of the mobile hotspot device independently. For example the WLAN AP may be operated in two modes: Active mode (powered on), where the WLAN AP may be involved in active IP data transfer (from request for data transfer to completion of data transfer) with one or more WLAN client devices, and Sleep mode, where the WLAN AP may be powered off for not perform any receive or transmit operations. [Col. 2, 36-40] Fig. 4 shows a mobile Hotspot device comprising four components, including the WLAN Access Point (WLAN AP) subsystem and Bluetooth subsystem. [Col. 17, Ln. 46-51] the WLAN AP may be in 
Regarding the third argument, Niknejad [0037, 0055, 0097-0098] describes the Wi-Fi (WLAN connection) was developed for high data rate (high speed data), and the modulation scheme (modulation type) to achieve Low power consumption requires to meeting the signal to noise plus distortion ratio (SNDR). The energy consumption in data communication is calculated as the energy per bit, since a WLAN system can be duty cycled to lower the average power consumption. The energy consumption is about 9 nJ/bit and with a duty cycling of about 2%, the power consumption is a few milli-watts (mW)).
As explained above, Liu clearly disclose the receiver device only broadcast the SSID and password to the sender device for streaming data when detecting the presence of sender devices (clients). Although, Liu does not disclose the WLAN interface powered up only for a duration of time from the request for high speed data to completion of a transfer of high speed data, and the WLAN modulation type selected for least energy consumption as determined by a Joule per bit basis. Govindassamy is brought in to remedy the deficiency of Liu, mainly that there is not an explicit teaching of “powering on the WLAN interface, the high speed data transmitted over the WLAN interface in the AP mode until completion of the high speed data transmission, the dual mode baseband processor thereafter powering down the WLAN interface”; and 


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Xing Liu (US 2019/0014375) hereinafter Liu, in view of Sivakumar Govindassamy (US 10420022) hereinafter Govindassamy, and further in view of Ali M. Niknejad (US 2009/0042527), hereinafter Niknejad.
Regarding Claim 1, Liu teaches a low power high speed communication device comprising: a dual mode baseband processor operative to communicate to an external station using a Bluetooth communication protocol using a Bluetooth interface ([Para. 0036-0041] Fig. 3, a receiver device 300 includes a control module implemented by a processor operative to communicate to the sender device 312, 313 using the Bluetooth module 302, 303 through the Bluetooth Low Energy channel (i.e., using the Bluetooth Low Energy Protocol) and Wifi module 301 (i.e., dual mode processor)); a Wireless Local Area Network (WLAN) interface coupled to the dual mode baseband processor (see Fig. 3 the Wifi Module and Bluetooth modules coupled to the control module), the WLAN interface either powered down or powered on and operative as a WLAN access point in an Access Point (AP) mode (Para. 0036, 0043-0044] the receiver device 300 comprises a wifi module 301 which is working in wireless Access Point (AP) mode, and the receiver device 300 can  startup/wake-up of the rest of the modules of the receiver device 300 (including wifi module 301) when detected presence of the sender device);
the WLAN access point having connection parameters comprising at least one of: an SSID, a KEY and a KEYMODE ([Para. 0021, 0037] the access point having the service set identifier (SSID) and/or access password (i.e., connection parameters)); the dual mode baseband processor, upon receipt of a request for high speed data or upon issuing a request for high speed data, and transmitting the connection parameters to a 
Liu does not disclose powering on the WLAN interface, the high speed data transmitted over the WLAN interface in the AP mode until completion of the high speed data transmission, the dual mode baseband processor thereafter powering down the WLAN interface; the WLAN interface powered up only for a duration of time from the request for high speed data to completion of a transfer of high speed data, and the WLAN modulation type selected for least energy consumption as determined by a Joule per bit basis.
Govindassamy teaches powering on the WLAN interface, the high speed data transmitted over the WLAN interface in the AP mode until completion of the high speed data transmission, the dual mode baseband processor thereafter powering down the WLAN interface; the WLAN interface powered up only for a duration of time from the request for high speed data to completion of a transfer of high speed data ([Col. 3, Ln. 40-56; Col. 16, Ln. 4-17] describes a method that may enable a mobile Hotspot device to reduce power consumption when there are no client devices connected to it or when client devices are not actively requiring internet service. The mobile hotspot device may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling the WLAN interface operative in the AP from Liu, and the teaching of power saving from Govindassamy to improve the battery usage and hence may improve user experience.
The combination of Liu and Govindassamy does not disclose the WLAN modulation type selected for least energy consumption as determined by a Joule per bit basis.
Niknejad teaches the WLAN modulation type selected for least energy consumption as determined by a Joule per bit basis ([Para. 0037, 0055, 0097-0098] describes the Wi-Fi (WLAN connection) was developed for high data rate (high speed data), and the modulation scheme (modulation type) to achieve Low power consumption requires to meeting the signal to noise plus distortion ratio (SNDR). The energy consumption in data communication is calculated as the energy per bit, since a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling the WLAN interface operative in the AP from Liu, Govindassamy and Niknejad to reduce SNR, resulting in a large power savings.

	Regarding Claim 2, the combination of Liu, Govindassamy and Niknejad, specifically, Liu teaches where the baseband processor has a Bluetooth mode and a WLAN mode ([Para. 0036] Fig. 3, the receiver device 300 comprises a wifi module 301 which is working in wireless Access Point (AP) mode, and the Bluetooth module 302 and 303 coupled to the control module for communication to the sender device (i.e., the processor has both the Bluetooth mode and the WLAN mode)).

Regarding Claim 3, the combination of Liu and Govindassamy does not disclose the WLAN AP is operative in at least one of the IEEE protocols 802.11b, 802.11g, 802.11n, or 802.11ac. 
Niknejad teaches the WLAN AP is operative in at least one of the IEEE protocols 802.11b, 802.11g, 802.11n, or 802.11ac ([Para. 0097] Wi-Fi is operative in 802.11b/g).


Regarding Claim 5, Liu does not disclose where the high speed data transmitted over the WLAN AP interface comprises one or more contiguous packets, the high speed data transmitted over the WLAN AP comprises one or more contiguous packets, the WLAN AP powered down thereafter.  
Govindassamy further teaches where the high speed data transmitted over the WLAN AP comprises one or more contiguous packets, the high speed data transmitted over the WLAN AP, the WLAN AP powered down thereafter. [Col. 6, Ln. 20-50] The WLAN AP of the mobile hotspot is operating in an Active mode and a sleep mode. The WLAN AP is in active mode when the WLAN AP is involved in active IP data transfer (i.e., data transmitted over the WLAN AP including one or more contiguous packets) with at least one of the WLAN client device, and when there is no active IP data transfer using the WLAN AP (the data transfer is completed), the WLAN AP turns into the Sleep Mode, the WLAN AP is powered off and not performing any receive or transmit operations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling the .

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Govindassamy and Niknejad as applied to claim 1 above, and further in view of Yuan-Kang Wang (US Pat. Pub. No. US 2015/0373635) hereinafter Wang

Regarding Claim 4, the combination of Liu, Govindassamy and Niknejad does not disclose where the Bluetooth interface is operative using the Bluetooth Low Energy (BLE) protocol.
 Wang teaches where the Bluetooth interface is operative using the Bluetooth Low Energy (BLE) protocol ([Para. 0026-0027] Fig. 1, where the Bluetooth interface 112 may implements a version of the Bluetooth protocols such as the Bluetooth Low Energy (BLE) protocol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling the WLAN interface operative in the AP from Liu, Govindassamy, Niknejad and the teaching of Wi-Fi direct channel from Wang to provide its user with the benefit of mobility, flexibility, and versatility.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Govindassamy. 
Regarding Claim 6, Liu teaches a communication device having a Bluetooth interface and also a WLAN interface ([Para. 0036-0040, 0043] Fig. 3, a system comprising a receiver device 300 (communication device) and a number of sender devices 312, 313 (remote station). The receiver device 300 comprises a wifi module 301 which is working in wireless Access Point (AP) mode, and a first Bluetooth module 302 and 303), the WLAN interface having an associated mode and a not associated mode with respect to a remote station ([Para. 0037-0038, 0040, 0043] the wifi module 301, which is working in wireless Access Point mode broadcast access password and SSID, so that the sender devices 312 and 313 could setup connections and get access to the wireless AP (associated mode), and may initiate shutdown and in sleep mode (not associated mode) with the sender devices),
the communication device operative to communicate with the remote station over the Bluetooth interface ([Para. 0036-0039] Fig. 3, receiver device 300 includes a control module operative to communicate to the sender device 312, 313 using the Bluetooth module within the area 311);
the communication device, upon notification of a request for high speed data accompanied by WLAN connection parameters on the Bluetooth interface, using the WLAN connection parameters to associate with a WLAN interface of the remote station, the WLAN interface of the remote station using the WLAN connection parameters the remote station received from its Bluetooth interface

	Liu does not disclose the communication device thereafter receiving high speed data from the remote device over the communication device WLAN interface, the communication device WLAN interface thereafter placing itself into the not associated mode.
Govindassamy teaches the communication device thereafter receiving high speed data from the remote station over the communication device WLAN interface, the communication device WLAN interface thereafter placing itself into the not associated mode ([Col. 16, Ln 4-17] the WLAN AP may be operated in two modes: Active mode and Sleep mode. After transfer IP data to one or more WLAN client in the active mode, the WLAN AP may be powered off and in sleep mode (i.e., disassociating) and may not perform any receive or transmit operations, where the WLAN client devices disconnect from WLAN Access Point (AP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling the WLAN interface operative in the AP from Liu, and the teaching of power saving from Govindassamy to improve the battery usage and hence may improve user experience.
s 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Govindassamy as applied to claim 6 above, and further in view of Laurent Cariou (US 2021/0153125), hereinafter Cariou. 

Regarding Claim 7, the combination of Liu and Govindassamy does not disclose where the WLAN interface of the remote station is a operative in at least one of the IEEE wireless protocols 802.11b, 802.11g, 802.11n, or 802.11ac.
Cariou teaches where the WLAN interface is a station operative in at least one of the IEEE wireless protocols 802.11b, 802.11g, 802.11n, or 802.11ac. ([Para. 0061] Wi-Fi communication station (STA) such as a mobile device including a Wi-Fi device may be configured to transmit and receive signals in accordance with specific communication standards and/or protocols, such as any of the Institute of Electrical and Electronics Engineers (IEEE) standards including, 802.11n-2009, IEEE 802.11, 802.11n-2009, 802.11ac, and/or 802.11ax standards for WLANs)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Govindassamy and Cariou to reduce power consumption.

Regarding Claim 8, the combination of Liu and Govindassamy does not disclose where the Bluetooth interface is at least partially compliant with Bluetooth Low Energy (BLE) protocol.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Govindassamy and Cariou to reduce power consumption.

10.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Economy et al., (US Pat. Pub. No. US 2017/0142246) hereinafter Economy, in view of Govindassamy and further in view of Niknejad.

Regarding Claim 9, Liu teaches A communication system comprising: a low power device having a Bluetooth interface and a WLAN interface operative to receive association requests and perform communications as an Access Point (AP) compliant with an at least one IEEE 802.11 standard (Examiner notes, it is well known in the art that WLAN interface is compliant with an IEEE 802.11 standard. The compliant with an IEEE 802.11 standard is evident by Niknejad as presented in Claim 11 below) ([Para. 0027, 0036-0040, 0043] Fig. 3, a system comprising a receiver device 300 (i.e., low power device). The receiver device 300 comprises a wifi module 301 which is working in wireless Access Point (AP) mode, and a first Bluetooth module 302 and 303. Upon The transmission power of the Bluetooth module can be adjusted to broadcasting SSID the application device operative to receive the Access Point connection parameters from the application device Bluetooth interface ([Para. 0037-0038] The SSID and access password are broadcasted by the Bluetooth modules 302 and 303 to the sender devices (application device)), the application device associating with the low power device WLAN interface using the Access Point connection parameters ([Para. 0040, the sender devices 312 and 313 received SSID and password broadcast from the Bluetooth module 302, can get access to the wireless AP (associated to WLAN AP) by using the SSID and password); the low 
Liu does not disclose an application device having a screen for presentation of results, the application device also having a Bluetooth Interface and a WLAN interface, and the WLAN interface of the low power device disassociating after transmission or reception of the high speed data; the low power device operative to apply power to  its AP WLAN interface upon the receipt of a request for high speed data, and to remove power to its WLAN interface after transmitting or receiving high speed data over the WLAN interface of the low power device; the WLAN interface operative to select a modulation type with a minimum Joule per bit energy consumption when transmitting or receiving high speed data.
Economy teaches an application device having a screen for presentation of results ([Para. 0067, 0071] Fig. 6, the mobile device 130 includes a display for the available WiFi connections for streaming of audio and video. The mobile device include the low energy Bluetooth interfaces), the application device also having a Bluetooth Interface and a WLAN interface ([Para. 0070-0071] the smartphone application device (i.e., application device) having Wi-Fi and Bluetooth interface, and employ the Bluetooth interface using Low Energy (BLE) pairing process with the wearable appliance.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, and Economy to improve positional awareness and security. 

Govindassamy teaches the low power device WLAN interface transmitting high speed data to the WLAN interface of the application device or receiving high speed data from the WLAN interface of the application device ([Col. 2, Ln. 34-43, Col. 17, Ln. 30-33] Fig. 4 shows the mobile hotspot device includes Bluetooth and WLAN AP interfacing to smartphone and tablet devices and the WLAN AP may be controlled by the Mobile Hotspot Controller. ([Col. 16, Ln 4-17] the WLAN AP may be involved in active IP data transfer with one or more WLAN client devices), the WLAN interface of the low power device disassociating after transmission or reception of the high speed data ([Col. 16, Ln 4-17] the WLAN AP may be operated in two modes: Active mode and Sleep mode. After transfer IP data to one or more WLAN client in the active mode, the WLAN AP may be powered off and in sleep mode (i.e., disassociating) and may not perform any receive or transmit operations, where the WLAN client devices disconnect from WLAN Access Point (AP) [Col. 9, Ln. 24-30); the low power device operative to apply power to  its AP WLAN interface upon the receipt of a request for high speed data, and to remove power to its WLAN interface after transmitting or receiving high speed data over the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Economy and Govindassamy to improve the battery usage and hence may improve user experience.
The combination of Liu, Economy and Govindassamy does not disclose the WLAN interface operative to select a modulation type with a minimum Joule per bit energy consumption when transmitting or receiving high speed data.
Niknejad teaches the WLAN interface operative to select a modulation type with a minimum Joule per bit energy consumption when transmitting or receiving high speed data. ([Para. 0037, 0055, 0097-0098] describes the Wi-Fi (WLAN connection) was 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Economy, Govindassamy and Niknejad to reduce SNR, resulting in a large power savings.

Regarding Claim 10, Liu, Niknejad and Govindassamy does not disclose where the Bluetooth interface is operative using Bluetooth Low Energy (BLE).
Economy teaches where the Bluetooth protocol is BLE ([Para. 0070-0071] the smartphone application device (i.e., application device) having Wi-Fi and Bluetooth interface, and employ the Bluetooth interface using Low Energy (BLE) pairing process with the wearable appliance.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Economy, Govindassamy and Niknejad to reduce SNR, resulting in a large power savings.

Regarding Claim 11, the combination of Liu, Economy and Govindassamy does not disclose where the WLAN interface is operative to use at least one of: the IEEE wireless local area network protocols 802.11b, 802.11g, 802.11n, or 802.11ac. 
Niknejad teaches where the WLAN interface is operative to use at least one of: the IEEE wireless local area network protocols 802.11b, 802.11g, 802.11n, or 802.11ac.  ([Para. 0097-0098] the WLAN technology includes Wi-Fi radios can support IEEE 802.11b/g).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Economy, Niknejad and Govindassamy to reduced power consumption may improve the battery usage and hence may improve user experience.

Regarding Claim 12, the combination of Liu, Economy, Niknejad and Govindassamy, specifically, Liu further teaches where the Access Point connection parameters comprise at least one of: a Service Set Identifier (SSID), key, or a key type ([Para. 0037] the access point connection parameters includes Service Set Identifier (SSID)).

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Economy, Govindassamy and Niknejad as applied to claim 12 above, and further in view of Kotaro Ise (US Pat. Pub. No. US 2014/0029495) hereinafter Ise.

Regarding Claim 13, the combination of Liu, Economy, Govindassamy and Niknejad does not disclose where the key 2 type is at least one of: WEP, WPA, WPA2, or WPA3.
Ise teaches where the key 2 type is at least one of: WEP, WPA, WPA2, or WPA3 ([Para. 0105] access point with which an association can be established, an association with that access point may be established based on connection information (an SSID, a WEP key)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Liu, Economy, Govindassamy, Niknejad and, and key exchange from Ise to improve the security association. 

12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Govindassamy, in view of Liu, and further in view of Pollin et al., (US 2006/0114836), hereinafter Pollin.

Regarding Claim 14, Govindassamy teaches A process for communication between a low power device and a master  ([Col. 2, Ln. 34-43] Fig. 4 shows the mobile hotspot device (low power device) includes Bluetooth and WLAN AP interfacing to smartphone and tablet devices (master)), the low power device having a Bluetooth 
the master having a Bluetooth interface and a WLAN interface ([Col. 1, Ln 39-59, Col. 6, Ln 33-39] the client devices include Local Area Network (LAN) using Ethernet, Wireless LAN (WLAN) commonly known as Wi-Fi (WLAN interface). The client device connected with mobile hotspot device over a connectivity interface including at least Bluetooth (Bluetooth interface))
the process comprising: the low power device making or receiving a request for a block of data in the data store ([Col. 5, Ln. 28-45, Col. 6, Ln. 20-50] a third client device, which is connected with the mobile hotspot device, initiates IP data transfer from the mobile hotspot device with its associated memory as shown in Fig. 2); the master, after association with the low power device, transmitting or receiving a block of data to or from the low power device ([Col. 7, Ln. 49-53 when a third client device is connected with a WLAN AP of the mobile hotspot device (after association with the low power device) over a connectivity interface, the third client performs Downlink (DL) and Uplink (UL) IP data transfer);
upon completion of a transmission or a reception of the block of data, the master disassociating from the WLAN AP controller, and the low power device powering down the WLAN interface ([Col. 3, Ln. 40-56; Col. 5, Ln. 28-52, Col. 6, Ln. 20-60; Col. 16, Ln. 
	Govindassamy does not disclose the low power device enabling the WLAN AP controller and initializing the WLAN AP controller with AP connection parameters, the AP connection parameters including at least one of: an SSID, KEY, and KEYMODE; the WLAN AP controller initialized with a modulation type having a lowest Joule per bit energy consumption for the block of data in the data store; the low power device transmitting the AP connection parameters to the master using the Bluetooth interface; the master receiving the AP connection parameters, and making an association request to the WLAN AP controller using the AP connection parameters.
Liu teaches the low power device enabling the WLAN AP controller and initializing the WLAN AP controller with AP connection parameters ([Para. 0036-0041] Fig. 3, a receiver device 300 (low power device) includes a control module implemented by a processor operative to communicate to the sender device 312, 313 (master) using AP connection parameters, and 20making an association request to the WLAN AP controller using the AP connection parameters ([Para. 0037-0040] the sender devices 312 and 313 which has received broadcast information including SSID and access password from the Bluetooth module 302, can get access to the wireless AP by using the SSID and password (request association to the wireless AP)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling the WLAN interface operative in the AP from Govindassamy and Liu to improve the power efficiency for the wireless data streaming. 
The combination of Govindassamy and Liu does not disclose WLAN AP controller initialized with a modulation type having a lowest Joule per bit energy consumption for the block of data in the data store.
Pollin teaches the WLAN AP controller initialized with a modulation type having a lowest Joule per bit energy consumption for the block of data ([Para. 0063, 0066-0067, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Govindassamy, Liu and Pollin to transmits bit stream using modulation according to the IEEE standard implement to increase in spectral efficiency.

13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Govindassamy, in view of Liu and Pollin as applied to claim 14 above and further in view of Wang.
Regarding Claim 15, the combination of Govindassamy, Liu and Pollin does not disclose where the Bluetooth interface is operative to use a Bluetooth Low Energy (BLE) protocol. 
Wang teaches where the Bluetooth interface is operative to use a Bluetooth Low Energy (BLE) protocol ([Para. 0026-0027] Fig. 1, where the Bluetooth interface 112 may implements a version of the Bluetooth protocols such as the Bluetooth Low Energy (BLE) protocol).
.

14.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Govindassamy, in view of Liu and Pollin as applied to claim 14 above and further in view of Niknejad.
Regarding Claim 16, the combination of Govindassamy, Liu and Pollin does not disclose where the WLAN interface is operative to use at least one of: the IEEE Wireless Local Area Networking protocols 802.11b, 802.11g, 802.11n, or 802.1lac.
Niknejad teaches where the WLAN interface is operative to use at least one of: the IEEE wireless local area network protocols 802.11b, 802.11g, 802.11n, or 802.11ac.  ([Para. 0097-0098] the WLAN technology includes Wi-Fi radios can support IEEE 802.11b/g).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling the WLAN interface operative in the AP from Govindassamy, Liu, Pollin and Niknejad to improve the power efficiency for the wireless data streaming. 

s 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view Niknejad and further in view of Govindassamy.

Regarding Claim 17, Liu teaches A method for communication between a low power device and a tablet device, the low power device and the tablet device having a shared wireless Bluetooth connection ([Para. 0040] Fig. 3 shows a receiver device 300 (i.e., low power device) and a number of sender devices 312, 313 (including a pad or tablet [0010]) shared a Bluetooth Low energy broadcasting channel), the method comprising: the low power device, upon a request for a block of data from the tablet device using the shared Bluetooth connection or upon a transmission request by the low power device, powering up and initializing a Wireless Local Area Network Access Point (WLAN AP) with connection parameters including at least one of: a Service Set Identifier (SSID) SSID, KEY, KEYTYPE ([Para. 0027, 0036-0044] Fig. 3, when the sender devices positioned in an area (Bluetooth coverage area 311), the receiver device 300 transmits the privilege signal to the sender devices arranged for wireless data streaming from the sender devices (i.e., request for a block of data from the tablet devices using the shared Bluetooth connection). The SSID and access password are broadcasted by the Bluetooth modules 302 and 303 using the Bluetooth Low Energy channel) to the privileged sender devices for streaming. The receiver device may be triggered to startup/wake-up the rest of the modules (e.g., WiFi module 301, which is working in wireless access point mode) for receiving streaming content via the WiFi module 301 or 314); the tablet device, upon receipt of the connection parameters from the low power device, using the connection parameters to associate a WLAN interface 
Liu does not disclose a modulation type with a lowest Joule per bit energy consumption for the block of data;  the low power device, upon completion of the transfer of the block of data, powering down the WLAN AP until next needed; the tablet, upon completion of the transfer of the block of data, disassociating from the WLAN AP.
Niknejad teaches a modulation type with a lowest Joule per bit energy consumption for the block of data ([Para. 0037, 0055, 0097-0098] describes the Wi-Fi (WLAN connection) was developed for high data rate (high speed data), and the modulation scheme (modulation type) to achieve Low power consumption requires to meeting the signal to noise plus distortion ratio (SNDR). The energy consumption in data communication is calculated as the energy per bit, since a WLAN system can be duty cycled to lower the average power consumption. The energy consumption is about 9 nJ/bit and with a duty cycling of about 2%, the power consumption is a few milli-watts (mW)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling the 
Govindassamy teaches the low power device, upon completion of the transfer of the block of data, powering down the WLAN AP until next needed; the tablet, upon completion of the transfer of the block of data, disassociating from the WLAN AP ([Col. 6, Ln. 33-39] Fig. 4, the mobile hotspot (i.e., low power device) communicates with a client devices (such as a tablet device) via Bluetooth connection).  [Col. 6, Ln. 20-50] The WLAN AP of the mobile hotspot is operating in an Active mode and a sleep mode. The WLAN AP is in active mode when is involved in active IP data transfer with at least one WLAN client device (i.e., data transmission), and when the data transfer is completed, turns into the Sleep Mode, the WLAN AP is powered off and not performing any receive or transmit operations until next needed. The examiner notes, because after the data transfer with the client device is completed, the WLAN AP is powered off and not performing any receive or transmit operation, the client device is disconnected from the WLAN AP). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling the WLAN interface operative in the AP from Liu and Niknejad, and the teaching of power off the WLAN AP from Govindassamy to improve the battery usage and hence may improve user experience.

Regarding Claim 19, the combination of Liu and Govindassamy does not disclose where the WLAN interface is at operative to use at least one of: the IEEE Wireless Local Area standard protocols 802.11b, 802.11g, 802.11n, or 802.1lac.
Niknejad teaches where the WLAN interface is at operative to use at least one of: the IEEE wireless local area network protocols 802.11b, 802.11g, 802.11n, or 802.11ac.  ([Para. 0097-0098] the WLAN technology includes Wi-Fi radios can support IEEE 802.11b/g).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of enabling the WLAN interface operative in the AP from Liu and Niknejad, and the teaching of power off the WLAN AP from Govindassamy to improve the battery usage and hence may improve user experience.

16.	Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Niknejad and Govindassamy as applied to claim 17 above and further in view of Wang.
Regarding Claim 18, the combination of Liu, Niknejad and Govindassamy does not disclose where the Bluetooth protocol is BLE.
Wang teaches where the Bluetooth protocol is BLE ([Para. 0026-0027] where the Bluetooth interface 112 may implements a version of the Bluetooth protocols such as the Bluetooth Low Energy (BLE) protocol).
 Liu, Niknejad, Govindassamy and Wang to provide its user with the benefit of mobility, flexibility, and versatility.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200228932, Ernst et al. discloses client transmits a "hello" message to an access point device to request an association to the access point. 
US 20190239140, Arickan et al. discloses Wlan performance while coexisting with Bluetooth low energy communications.
US 20190236932, Zhao et al., disclose system and method for establishing wireless connection and related electronic devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413